Citation Nr: 0931646	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  08-24 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for cause of the Veteran's 
death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter.




ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION  

The Veteran served on active duty from October 1950 to July 
1952.  The Veteran died in May 2004, and appellant is the 
Veteran's widow.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2007 rating decision of the 
Huntington, West Virginia, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied service connection 
for cause of the Veteran's death.  

In June 2009, the Veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge.  A copy of 
the transcript is of record.  During the hearing, the 
appellant requested a 30-day hold on the case so that 
additional medical evidence could be submitted.  As of this 
date, no additional evidence has been submitted.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in May 2004.  The death certificate 
showed that the immediate cause of death was a closed head 
injury.  

2.  At the time of his death, the Veteran was service-
connected for posttraumatic stress disorder (PTSD), evaluated 
as 30 percent disabling.  

3.  The Veteran's death is reasonably related to his service-
connected PTSD.  


CONCLUSION OF LAW

Giving the benefit of the doubt to the appellant, the Board 
concludes that service connection for cause of the Veteran's 
death is warranted.  38 U.S.C.A. §§ 1101, 1110, 1310, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.312 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the appellant's assertion that the 
Veteran's death is related to his active military service.  
Specifically, she contends that the prescribed medications 
for his service-connected PTSD and nonservice-connected 
disorders caused dizziness, which ultimately led to the fall 
causing his death.  The appellant asserts that service 
connection is warranted for the cause of the Veteran's death.

Legal Criteria  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110.  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

To establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  The 
death of a Veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or the 
contributory cause of death.  Service connection will be 
determined by exercise of sound judgment, without recourse to 
speculation and after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
Veteran to include autopsy reports.  See 38 U.S.C.A. § 1310; 
38 C.F.R. §§ 3.303(a), 3.312.  

Service-connected disabilities affecting vital organs should 
receive careful consideration as a contributory cause of 
death; as this requires a determination as to whether there 
were debilitating effects and a general impairment of health 
caused by the service-connected disability which rendered the 
Veteran less capable of resisting the effects of an unrelated 
disability.  38 C.F.R. § 3.312(c)(3).  Under 38 C.F.R. § 
3.312(c)(4), in cases where the primary cause of death is by 
its very nature so overwhelming that eventual death is 
anticipated irrespective of coexisting disabilities, there 
must be a determination as to whether there is a reasonable 
basis that a service-connected disability had a material  
effect in causing death.  38 C.F.R. § 3.312(c)(4).  In this 
situation, however, it would not generally be reasonable to 
hold that a service-connected condition accelerated death 
unless such condition affected a vital organ and was itself 
of a progressive or debilitating nature.  Id.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Factual Background

In this case, the Veteran died in May 2004.  The death 
certificate lists the immediate cause of death as a closed 
head injury.  At the time of the Veteran's death, service 
connection was in effect for PTSD, rated as 30 percent 
disabling.  

VA outpatient treatment records note that the Veteran was 
taking a large amount of prescribed medication prior to his 
death, which included Oxazepam, Sertraline, Trazadone, and 
Warfarin (Coumadin).  In January 2004, the Veteran was seen 
at his local VA outpatient treatment facility for complaints 
of lightheadedness and near falls.  He reported having 
episodes of confusion and a lost of his short-term memory.  
The note also states that the Veteran was seen in the 
emergency room a few weeks earlier for the same complaints.  
After examination of the Veteran, the VA physician reduced 
the dosage amount of Oxazepam, and continued the previous 
amounts for Sertraline and Trazodone.  A February 2004 
follow-up VA outpatient treatment note reports the Veteran 
feeling better with his memory mildly improved.  However, in 
March 2004, the Veteran began having problems with dementia.  
He was diagnosed with dementia, probably Alzheimer's type 
with mild psychotic features.  The VA physician requested 
that Oxazepam be continued as needed, but reduced the dosage 
for both Trazodone and Sertraline.  

In April 2004, the Veteran was transported to the VA 
emergency room via ambulance after decreased oral intake and 
reports of being combative at home.  At the time, it was 
reported that the Veteran fell days ago at his home onto his 
left side, but it was unclear as to whether he hit his head 
during the fall because he was alone.  However, a 
computerized tomography (CT) scan revealed a cerebral bleed.  
The Veteran was transferred to Charleston Area Medical Center 
(CAMC) for further evaluation and treatment for the cerebral 
bleed.  As previously reported, the Veteran died from a close 
head injury after an accidental fall.  As reflected in the 
autopsy report received by the RO in September 2004, the 
closed head injury entailed subdural hemorrhage with cerebral 
edema associated with right cingulate gyrus and uncal 
herniation.  

In December 2007, the Veteran's claims file was reviewed by a 
VA physician to determine whether the medication taken for 
the Veteran's dizziness and postural hypotension was caused 
by or as a result of the medication taken for his service-
connected PTSD, and whether the Veteran's heart condition was 
caused by or a result of the medication taken for his PTSD.  
The VA physician reviewed the claims file and concluded that 
PTSD and its medication does not cause cardiovascular 
disorders; therefore, there is no relationship to blood 
thinners and PTSD medications.  The VA physician further 
added that because the Veteran's dizziness with postural 
hypotension was multifactorial, he could not resolve the 
issue of whether the Veteran's service-connected PTSD 
medication caused the dizziness without resorting to 
speculation.  However, the VA physician opined that "[i]t is 
more likely from his multiple medical problems as well as 
multiple medications, including medication for PTSD."  

To support her contentions, the appellant submitted several 
internet articles on four of the medications the Veteran was 
taking prior to his death.  The articles note that Warfarin 
(Coumadin) can cause excessive blood thinning and life-
threatening bleeding.  Sertraline (Zoloft) may increase the 
blood thinning action of Warfarin along with common side 
effects of sleepiness and dizziness.  Similarly, a side 
effect of Trazodone is dizziness, and the levels of Warfarin 
may increase when combined with Trazodone, which can result 
in a greater tendency to bleed.  Finally, taking Oxazepam for 
trouble sleeping may cause more daytime drowsiness, falls, 
and related injuries in elderly patients.  

In addition, the appellant's daughter, a registered nurse, 
provided testimony regarding the Veteran's medications at the 
June 2009 hearing.  She explained that any one of the 
medications - Zoloft, Trazodone, and Oxazepam, could have 
caused the fall, and dizziness is listed as a "problem" on 
the prescription list for all three medications.  Coumadin 
was used to treat his nonservice-connected heart disorder, 
cardiac tachycardia, which has been reported as being related 
to PTSD.  In his case, the appellant's daughter explained 
that the Veteran's medications prescribed for PTSD may have 
contributed to his death by exacerbating his internal 
bleeding due to the reaction of Coumadin.  She further added 
that when a person takes Coumadin and Zoloft or several 
different mental heath medications, including Trazodone and 
Oxazepam, the bleeding cannot be stopped.  

Analysis

After having carefully reviewed the evidence of record, the 
Board finds that with resolution of reasonable doubt in the 
appellant's favor, the evidence supports the award of service 
connection for cause of the Veteran's death.  Although the 
December 2007 VA physician could not provide an opinion as to 
whether the Veteran's prescribed PTSD medication caused his 
dizziness, he concluded that multiple medical problems and 
multiple medications, including PTSD medication, caused the 
Veteran's dizziness and postural hypotension, which led to 
his untimely demise.  Moreover, the internet articles 
submitted by the appellant attest to the numerous side 
effects of the stated drugs such as dizziness, sleepiness, 
drowsiness, fainting, and falling, as well as the potential 
drug interaction with the mental health medications and 
Coumadin.  

Finally, and most importantly, the appellant's daughter, who 
is also a registered nurse, provided a competent medical 
opinion during the June 2009 hearing along with supportive 
rationale to conclude that the Veteran's prescribed 
medications for his service-connected PTSD caused him to 
fall, which led to his death.  Even though it may appear that 
the daughter did not review the claims file, the Board finds 
that her statements are consistent with the objective 
evidence of record and the demonstrated impairment associated 
with the Veteran's prescribed medications for his service-
connected disabilities and nonservice-connected disorders.  
She also provided sound medical reasoning for her opinion.  
See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  
Both the December 2007 VA physician and the appellant's 
daughter reached the same conclusion, which is the Veteran's 
multiple medications for his service-connected PTSD and 
nonservice-connected disorders contributed to his fall and 
led to his untimely death.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107 (b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Given the facts of this case, the Board finds that the 
benefit-of-the-doubt rule is for application, and the appeal 
is allowed.  

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, or any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v.  
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the United States Court of 
Appeals for Veteran Claims (Court) held that VA must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide.  

Given the fully favorable decision discussed below, the Board 
finds that any issue with regard to the timing or content of 
the VCAA notice provided to the appellant is moot or 
represents harmless error.  As to additional notice regarding 
the effective date to be assigned, the RO will address this 
matter in effectuating the award.  See Dingess/Hartman v.  
Nicholson, 19 Vet. App. 473 (2006).  


ORDER

Service connection for cause of the Veteran's death is 
granted, subject to the regulations pertinent to the 
disbursement of monetary funds.  



____________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


